Mr. Justice Shops delivered the opinion of the Court: The bill in this case proceeds upon the theory that the-property of plaintiff in error was fraudulently assessed for taxation at too high a valuation: The assessor, by his deputy,, called upon plaintiff in error, at its place of business, for a. schedule of its property subject to taxation. The law made it the duty of the “president, or proper agent or officer, ” of this corporation, to furnish to the assessor such schedule, (Revenue act, sec. 6, clause 8,) under oath. (Ibid. sec. 24.) There is no averment that the assessor said or did anything to induce plaintiff in error not to schedule, or to prevent it from scheduling, its property, and having the same verified by the oath of the proper officer of the corporation. (Revenue act, sec. 24.) The bill avers that the plaintiff in error was. ready and willing to submit its affairs to examination by the ■assessor, and to answer all his questions touching its property ; but the law casts no such duty upon the assessor in ■cases where the property owner neglects to make the schedule required by law. When a schedule has been presented to the assessor, duly verified by the person listing the property, if “the assessor shall be of opinion that the person listing property for himself or for any other person, company or corporation, has not made a full, fair and complete schedule of such property, he may examine such person, under oath, in regard to the amount of the property he is required to schedule.” (Revenue act, sec. 26.) The law does not make it the duty of the assessor to enter upon such an inquiry in the first instance, or in any case, unless he doubts the correctness of the sworn schedule he is asked to accept. The duty cast upon the assessor to assess the property within his town at its fair ■cash value, is entirely independent of anything the property owner may or may not do. The bill further charges that the assessor knew, when he made the assessment, that, except the office furniture and fixtures, costing $1300,—the value of which he knew from inspection,—the plaintiff in error had no other property subject to taxation. The cause was heard on the verified bill, read as an affidavit, and two affidavits,—one of Witherspoon, president, and the joint affidavit of Witherspoon and Skakel, an officer of the corporation. And this was all the proof offered by plaintiff in error. In the joint affidavit referred to, it was said, that on May 1, 1885, plaintiff in error “had no cash capital whatever, of which the said assessor, his deputies and said town board had notice.” And in the affidavit of Witherspoon it is said, that when the deputy assessor called at the place of business of plaintiff in error, he was told “that the corporation had no credits; that it was doing only a commission business, and had no cash capital, and that the only personal property the corporation had was its office furniture and fixtures, ” etc. Is this such notice as takes from the assessor the power, or relieves him from the duty, in cases where no sworn schedule is presented to him, of listing- and assessing the property of the corporation “according to-his best judgment and information?” And if he, nevertheless, in good faith, makes an assessment “according to his best judgment and information,” (Revenue act, see. 24,) is. Such assessment fraudulent if he makes a mistake and overvalues the property ? Both inquiries must be answered in the negative. The circumstances were not such as to show bad faith on the part of the assessor, and we regard the reasons assigned by him, and by the town board, for disregarding such verbal, unsworn representations, and for assuming that, from the nature of its business, plaintiff in error had and used a reasonable amount of capital in- its business, and that $5000, including the fair cash value of its furniture and fixtures, was a reasonable amount and valuation under the-circumstances, as within the reasonable exercise of that judicial discretion vested in the assessor and the town .board by the law. It seems that after the assessor had acted in the premises, he sent the following notification to plaintiff in error, and. which was duly received by the latter, viz: “I have valued your personal property subject to assessment, at No. 140 Monroe street, which you. are by law required to list, at the sum of $10,000. If not satisfactory, you will please call and schedule the same within one day. Frank Drake, Assessor. ” Plaintiff in error promptly sent its agent, Skakel, to the assessor’s office. As to what was there said, the evidence is conflicting, but as to what was done, there is the greatest certainty. Although by this notice plaintiff in error was invited to call and schedule its property, as required by law, and although, by its proper officer, plaintiff in error did call, it did not schedule its property. What it did, was to execute and leave with the assessor, to be by him presented at the proper time, a petition to the town board of review, wherein it was-represented that it owned the property set opposite its name considered itself aggrieved, and complained that the property thereafter described was assessed too high, for the reason it was a corporation under the laws of this State, but had no paid up capital; that it did a commission business, using its customers’ money to margin all deals made for their account; that it had rented rooms, and had expended $1300 in fixtures therefor, and should be assessed only on the value of such fixtures, and prayed a review and correction of the assessment accordingly. Notwithstanding the fact of the making- and delivery of this petition for review of assessment by the town board, the bill charges that Skakel was told by some one in the assessor’s office, that the assessment would be1 adjusted to the statement just made, and that reliance was-placed on such representation, and nothing further done in the matter. McKinnor, the deputy assessor who received the petition, swears that he was applied to at the assessor’s office by plaintiff in error to reduce the assessment, but refused so-to do, and referred plaintiff in error to the town board- for review,- and supplied it with blanks for that purpose. We fail to perceive that in anything the assessor did or failed to do, he deceived or misled plaintiff in error. If plaintiff in error relied upon an assurance of the assessor that he would reduce the assessment to the value of the furniture and fixtures, why petition the town board to review and reduce the assessment ? The execution of the petition for review is not denied, though it is charged the agent of plaintiff in error did not know he was executing a petition. It was his duty to know the contents of the instrument he was executing. The charge and pretence that plaintiff in error, acting through its agent, did not know the contents of the paper it formally executed, in respect of so important a matter of business, can not be seriously considered. Plaintiff in error has, in our opinion, utterly failed to show any fact or circumstance tending to impeach, for fraud, the assessment of its property as made by the assessor, and reviewed and confirmed by the town board. That its petition to the latter board was received and considered, is conclusively shown by the action of the board in reducing the assessment from $10,000 to $5000, and if plaintiff in error was dissatisfied with the action of the town board in the premises, it should have availed itself of its further legal remedy, viz, by complaint, as one aggrieved, to the following July meeting of the county board, whose power to correct matters of over-assessment was ample. (Revenue act, sec. 97.) This it did not do. Not having availed itself of its adequate legal remedy, plaintiff in error must bear the consequences of any overvaluation and assessment of its property. A court of equity could afford it no relief. Adsit v. Lieb, 76 Ill. 198; Humphrey et al. v. Nelson, 115 id. 45. See, also, Spencer et al. v. The People, 68 Ill. 510; Republic Life Ins. Co. v. Pollak et al. 75 id. 292; Porter v. Rockford, Rock Island and St.Louis Railroad Co. 76 id. 561; The People v. Big Muddy Iron Co. 89 id. 116; English v. The People, 96 id. 566; Lyle v. Jacques, 101 id. 644; Felsenthal v. Johnson, 104 id. 21. The charge of fraud against the action of the State Board of Equalization in raising the valuation of the personal property, and in valuing for taxation the stock and franchise of plaintiff in error, is without support. The courts can not inquire into the manner in which, or the basis adopted by, the State Board of Equalization to ascertain and arrive at the value fixed on this property, or to change the valuation they may have made. Republic Life Ins. Co. v. Pollak, 75 Ill. 292. The general doctrine of this court is, that a court of equity will not entertain a bill to restrain the collection of a tax, except in cases where the tax is unauthorized by law, or where it is assessed upon property not subject to taxation, or where the property has been fraudulently assessed at too high a rate. (Porter v. Rockford, Rock Island and St. Louis Railroad Co. supra.) The gravamen of this bill, fraud in the assessment, being unsupported by the evidence, the bill was properly dismissed. The decree of the Superior Court of Cook county, dismiss- • ing the bill, will therefore be affirmed. Decree affirmed.